Order entered September 16, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-00235-CR
                                   No. 05-16-00236-CR

                          STEVE WAYNE FRAZIER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1222406-N

                                         ORDER
       We GRANT appellant’s September 15, 2016 motion for an extension of time to file a

brief. Appellant shall file a brief by OCTOBER 27, 2016.


                                                   /s/     ADA BROWN
                                                           JUSTICE